                        THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

ROBERT LARRY LYTLE                                                              PETITIONER

v.                               Case No. 4:19-cv-00270-KGB

CHARLES HENDRIX                                                                RESPONDENT

                                         JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is considered, ordered, and

adjudged that petitioner Robert Larry Lytle’s petition for a writ of habeas corpus is dismissed

without prejudice. The relief requested is denied.

       It is so adjudged this 9th day of March, 2020.


                                                     _________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
